t c memo united_states tax_court trust u w o bh and mw namm f b o andrew i namm andrew i namm and james doran trustees transferee et al commissioner of internal revenue respondent petitioners v docket nos filed date 1the following cases are consolidated herewith andrew i namm trans- feree docket no beth n doran revocable_trust james doran and andrew namm trustees transferee docket no pamela white trans- feree docket no james perilman transferee docket no wendy h doran revocable_trust james doran wendy h doran and andrew namm trustees transferee docket no wendy doran-paley trans- feree docket no trust u w o peggotty n doran james doran and andrew namm trustees transferee docket no barbara p lempit transferee docket no jenny l johnson ware guinevere m moore and shay-ann heiser singh for petitioners carina j campobasso and janet f appel for respondent memorandum opinion lauber judge these consolidated cases involve the assertion by the in- ternal revenue service irs or respondent of transferee_liability against petition- ers former shareholders of a corporation that was the subject of a midco trans- action currently before the court are cross-motions for summary_judgment on the question whether the irs mailed notices of transferee_liability to petitioners within the period of limitations specified in sec_6901 answering that question in respondent’s favor we will grant his motion for partial summary_judgment and deny petitioners’ cross-motions background the following facts are derived from the pleadings the parties’ motion pa- pers and the exhibits attached thereto they are stated solely for purposes of de- 2all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar ciding the motions and not as findings_of_fact in these cases 98_tc_518 aff’d 17_f3d_965 7th cir petitioners are former shareholders of arebec corp arebec a c corpora- tion whose assets consisted chiefly of appreciated marketable_securities at the time petitioners were shareholders arebec was subject_to federal_income_tax as a personal_holding_company under sec_542 this tax classification was disad- vantageous sec_541 imposes in addition to applicable income taxes a per- sonal holding_company tax equal to percent of undistributed_personal_holding_company_income petitioners desired to liquidate arebec’s assets and have the proceeds distri- buted to them but this approach would have had the consequence of requiring that federal and state_income_tax be paid both at the corporate and at the share- holder level petitioner andrew namm a member of arebec’s board_of directors informed his fellow shareholders that arebec had explored ways to avoid this double_taxation problem but had found no credible solutions during the late 1990s and early 2000s tax_shelter promoters offered purport- ed solutions to this perceived problem in one common strategy shareholders would sell their stock to a transient intermediary company which would plan to offset the built-in_gain with a prepackaged tax_shelter often a son-of-boss scheme these transactions took a variety of forms and are commonly called in- termediary company or midco transactions see notice_2001_16 2001_1_cb_730 clarified by notice_2008_111 2008_51_irb_1299 these transactions are well summarized in 736_f3d_172 2d cir vacating and remanding tcmemo_2010_238 a the acquisition in date a partner at grant thornton approached arebec’s management and suggested that arebec might be a good candidate for sale he indicated that he had found a suitable buyer diversified group inc diversified diversified and its president james haber were leading promoters of midco transactions and several of their transactions have previously been scrutinized by this court 3son-of-boss tax_shelters were variations on a predecessor known as boss an acronym for ‘bond and options sales strategy ’ 128_tc_192 son-of-boss schemes typically entailed a series of transactions designed to generate an artificially high basis in a partnership_interest participants then disposed of their partnership interests generating artificial losses used to offset participants’ real income 4see eg greenberg v commissioner tcmemo_2018_74 jacoby v commissioner tcmemo_2015_67 markell co v commissioner tcmemo_2014_86 humboldt shelby holding corp v commissioner tcmemo_2014_47 aff’d 606_fedappx_20 2d cir diversified stated that it would be willing to purchase of arebec’s stock for a price equal to the fair_market_value of arebec’s assets less approximately of the capital_gain embedded in those assets this haircut was substantially smaller than the effective rate of federal tax that would apply to the gain if the securities were sold which as mr namm informed his fellow shareholders was currently diversified’s offering price for the stock thus represented a significant premium over arebec’s net_liquidation_value on date mr namm and petitioner james doran also a member of arebec’s board met with diversified’s representatives to discuss the proposal from august through october the finer points of the deal were negotiated on date ac acquisition llc ac acquisition was formed as a subsidiary of diversified to act as the buyer on date arebec’s board approved the transaction and ac acquisition paid dollar_figure for of arebec’s stock the proceeds were placed in a_trust for petitioners and of the proceeds was distributed to them the following day b events surrounding the acquisition the following facts are affirmatively alleged by respondent in his answer in their reply to answer petitioners deny most of these allegations for lack of sufficient knowledge or information ac acquisition which had negligible assets financed its purchase of the arebec stock with a purported loan of dollar_figure million from a subsidiary of rabobank a dutch bank that has played a similar fleeting role in other midco transactions the loan was dated date and was explicitly made contingent on an agreement by paine webber a brokerage firm to purchase all of arebec’s assets immediately after ac acquisition purchased all of arebec’s stock paine webber duly purchased arebec’s assets on date the day after the purported stock acquisition and asset sale closed the proceeds from the asset sale totaling about dollar_figure million were withdrawn from arebec’s paine webber account and deposited into arebec’s rabobank account later that day dollar_figure was withdrawn from arebec’s rabobank account and deposited into ac acquisition’s rabobank account ac acquisition immediately used those funds to repay the rabobank loan in full this set of transactions left arebec now wholly owned by ac acquisition with negligible assets and a very large tax_liability 5rabobank affiliates have provided short-term usually overnight financing for other midco transactions that this court has considered see eg tricarichi v commissioner tcmemo_2015_201 110_tcm_370 shockley v commissioner tcmemo_2015_113 109_tcm_1579 on date arebec formed and became the sole member of ac trading llc ac trading making a modest capital_contribution four days later ac trading purchased offsetting long- and short-option positions on the japanese yen given the offsetting nature of these options and the lack of other assets ac trading had negligible economic value but arebec claimed a basis in excess of dollar_figure million in ac trading valuing the long option at its cost and failing to offset against that value the contingent_liability represented by the short option two weeks later arebec contributed its interest in ac trading in ex- change for an membership interest in ad equity_investment fund llc ad equity a partnership of which diversified was the tax_matters_partner tmp arebec’s purported basis in ad equity was inflated because of the artificially high basis it claimed in ac trading on date ad equity redeemed arebec’s interest for cash and securities of little value arebec’s inflated outside_basis in ad equity was transferred to the securities arebec claimed it suffered a short-term loss of dollar_figure when it sold those securities on date c tax reporting on date ad equity filed form_1065 u s return of partner- ship income for the calendar tax_year the year in which it redeemed are- bec’ sec_85 interest on date arebec filed form_1120 u s_corporation income_tax return for its fiscal_year ending fye date on that return arebec reported long-term_capital_gain of dollar_figure largely from the sale of its appreciated securities portfolio to paine webber and it reported a short-term_capital_loss of dollar_figure largely from the sale of the low-value securities received from ad equity it reported negative taxable_income and claimed a refund on date the irs issued a notice of final partnership ad- ministrative adjustment fpaa to diversified ad equity’s tmp the fpaa determined that ad equity had never existed or had existed solely for tax avoid- ance purposes and that its transactions lacked economic_substance on date diversified filed suit on behalf of ad equity in the u s district_court for the southern district of new york to contest the fpaa adjustments on date the district_court dismissed the case with prejudice which had the effect of sustaining the fpaa see sec_6226 t he decision of the court dismissing the action shall be considered as its decision that the notice of final_partnership_administrative_adjustment is correct 6ad equity’s form_1065 for was recorded by the irs computer system as received on date petitioners assert that this return was filed on or before date we discuss this issue infra pp following conclusion of the lengthy partnership proceeding the irs issued on date a statutory_notice_of_deficiency to arebec the irs disallowed dollar_figure of arebec’s reported capital losses determining a tax_deficiency of dollar_figure and penalties under sec_6662 of dollar_figure when arebec did not petition this court within days see sec_6213 the irs assessed those liabilities together with interest of dollar_figure through date the assessment_date upon investigation of arebec the irs discovered that it had no assets the irs accordingly determined to seek recovery from petitioners as transferees of arebec the irs issued notices of liability to petitioners on date and they timely petitioned this court for review discussion i summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials see 116_tc_73 we may grant partial summary_judgment when there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 in deciding whether to grant summary_judgment we construe factual ma- terials and inferences drawn from them in the light most favorable to the nonmov- ing party 477_us_242 sundstrand corp t c pincite the nonmoving party may not rest upon the mere allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite the sole question presented for decision at this stage of the proceedings is whether the irs mailed notices of liability to petitioners within the applicable_period of limitations for assessment the parties have filed cross-motions for partial summary_judgment on this question and we find that it may appropriately be adjudicated summarily ii governing law various petitioners reside in new york docket nos and connecticut docket nos and new jersey docket no nevada docket no and california docket no absent stipulation to the contrary venue for appeal of these cases would apparently be the u s court_of_appeals for the second third and ninth circuits respectively see sec_7482 159_f3d_593 d c cir rev’g and remanding 108_tc_208 under 54_tc_742 aff’d 445_f2d_985 10th cir we follow the law of the appellate venue we discern no appreciable differences in the law of the second third and ninth circuits on the issues we are required to address in this opinion iii period of limitations defense the expiration of the period of limitation on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability 95_tc_227 see rule requiring a party to plead specifically any matter constituting an avoidance or affirmative defense including the statute_of_limitations this general_rule applies to a party who advances a limitations de- fense in a transferee_liability case see 144_tc_235 vacated on other grounds and remanded 841_f3d_777 8th cir a party advancing this affirmative defense must make a prima facie case es- tablishing the date on which the relevant tax_return was filed the expiration of the relevant limitations_period and the mailing of the relevant irs notice after that period had expired amesbury apartments t c pincite if the taxpayer makes that showing the burden of going forward with the evidence shifts to the commissioner to show that the limitations bar is not applicable id pincite if the commissioner makes that showing the burden shifts back to the taxpayer to prove that the alleged exception to the expiration of the period is invalid or otherwise inapplicable ibid the burden_of_proof ie the burden of ultimate persuasion never shifts from the party who pleads the bar of the statute_of_limitations ibid citing 85_tc_535 when arebec filed its corporate tax_return for its fye date it reported a capital_loss of dollar_figure this reported loss stemmed chiefly from the sale of securities it had received from ad equity a partnership in purported redemption of it sec_85 interest in that partnership that redemption and the validity of ad equity as a partnership were the subject of a partnership-level pro- ceeding because these cases involve items on a corporate tax_return that are af- fected items from a partnership return two distinct limitations provisions are im- plicated sec_6501 sets forth the general_rule that federal_income_tax must be assessed within years after the return was filed section a addresses the period for assessing any income_tax with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year it provides that this assessment_period shall not expire before the date which i sec_3 years after the later of the date on which the partnership return for such taxable_year was filed or the last date for filing such return determined without regard to extensions in situations where sec_6501 and a both apply this court has held that the longer of the two periods controls rhone-poulenc surfactants and specialities l p v commissioner 114_tc_533 see also 128_tc_192 128_tc_186 at least four courts of appeals agree with that conclusion 7see 595_fedappx_170 n 3d cir 579_f3d_391 5th cir aff’g tcmemo_2007_289 481_f3d_1351 fed cir 331_f3d_972 d c cir aff’g in part and remanding tcmemo_2002_97 petitioners contend that the second circuit demurred to this approach in 231_f3d_106 2d cir rev’g tcmemo_1998_99 we have previously rejected that contention noting that the second circuit in callaway did not decide the issue of the relationship between sections a and a lvi inv’rs llc v commissioner tcmemo_2009_254 98_tcm_424 as we noted in lvi inv’rs llc the second circuit in a post-callaway opinion has indicated its view that section a which provides that the assessment_period shall not expire before a specified date may simply extend as opposed to constricting the time available to assess tax see 381_f3d_109 n 2d cir noting that a taxpayer seeking to ground a limitations defense on section a would still need to surmount the fact that section a by its terms does not purport to limit the time available to assess tax but only to extend limitations otherwise applicable if an fpaa is timely mailed to the tmp for a partnership section d suspends the running of the period of limitations for the period during which an action may be brought under sec_6226 and if a petition is filed under sec_6226 until the decision of the court becomes final and for year thereafter we held in rhone-poulenc that section d acts to suspend the running not only of the section a limitations_period but also of the sec_6501 limitations_period when it is the longer of the two see t c pincite several courts have expressed agreement with this holding petitioners disagree with this second holding of rhone-poulenc and urge us to reconsider it advancing the views expressed by the concurring and dissenting opinions in rhone-poulenc petitioners contend that section d does not sus- pend the running of the sec_6501 limitations_period see rhone-poulenc t c pincite halpern j concurring in part id pincite foley j dissenting 8see 71_fedclaims_324 rejecting argument that section d cannot suspend the running of the sec_6501 period 67_fedclaims_657 holding that section d extended the sec_6501 period aff’d 481_f3d_1351 fed cir see also curr-spec partners f 3d pincite ndollar_figure suggesting that the sec_6501 period may be extended by section d we decline to reconsider either holding in rhone-poulenc but even if we did so it would not help petitioners the notices of transferee_liability were timely both under the analysis we adopted in rhone-poulenc and also under the alterna- tive computation method that petitioners prefer a focusing on arebec’s return and applying rhone-poulenc the form_1120 on which arebec reported the challenged losses was filed on date under the general_rule of sec_6501 therefore the irs initially had until date to assess tax against arebec the form_1065 on which ad equity reported the relevant partnership items was filed on decem- ber under section a the period of limitations for assessing are- bec for the affected items arising from its ownership of ad equity did not expire before date under our first holding in rhone-poulenc the initial period of limitations on assessment thus ran until date the later of the two dates see t c pincite as we further held in rhone-poulenc section d operates to suspend the running of the sec_6501 period once the irs issues a timely fpaa to the partnership rhone-poulenc t c pincite the irs issued the fpaa to diversified the tmp for ad equity on date that date wa sec_34 days before date the date on which the sec_6501 period for assessing tax against arebec expired pursuant to sec_6226 diversified filed a district_court action on behalf of ad equity to contest the fpaa’s determinations under section d the running of the remaining days of the limita- tions period was suspended during the district_court litigation and for one year after the judgment of the district_court became final sec d and the district_court dismissed the ad equity case with prejudice on date and neither party appealed that court’s judgment thus became final on date the last day on which a notice of appeal could have been filed see 104_tc_378 citing sections g a thus section d caused the period of limitations to be suspended for an additional year until date when section d suspends a limitations_period any unexpired time left in the original assessment_period is tacked on following the suspension we so held in aufleger v commissioner where we explained the plain meaning of the word ‘suspend’ in the context of a statute_of_limitations is to interrupt 9an appellant generally has days to file a notice of appeal from a district_court judgment fed r app p a b because august the 60th day after the district court’s judgment was entered was a sunday the period for appeal was extended to the following monday see id subdiv a c temporarily the running of the limitations_period with the expectation that the running of the limitations_period will resume at the end of the suspension 99_tc_109 here immediately before the section d suspension began the irs had days remaining to assess tax against arebec the section d suspen- sion ended on date the period for assessing tax against arebec as extended by section d thus closed days later on date the irs issued the notice_of_deficiency to arebec on date which was well within the period of limitations on assessment defined above on date the limitations_period still had days left to run upon the mailing of a timely notice_of_deficiency sec_6503 suspends the running of the period of limitations for at least the 90-day period during which the taxpayer can file a tax_court petition sec_6213 and for days thereafter because arebec did not file a tax_court petition the period for as- sessing tax against arebec was suspended for a total of days ie from date through date the days remaining in the original period of limitations is tacked on following that suspension see aufleger t c pincite the period for assessing tax against arebec was thus extended to date sec_6901 specifies the period of limitations for assessing the tax of a transferor here arebec against transferees of its assets for initial transferees which petitioners are alleged to be the transferor’s tax may be assessed against transferees within year after the expiration of the period of limitation for assess- ment against the transferor sec_6901 that one-year period ended on feb- ruary because date was a saturday the period of limita- tions was extended to february the following monday see rule a the irs issued notices of transferee_liability to petitioners on date those notices were therefore timely b focusing on ad equity’s return we reach the same conclusion if we follow petitioners’ suggestion and measure the period of limitations from the filing of ad equity’s return ad equity filed its form_1065 on date the baseline period of limitations for assessing tax attributable to any partnership_item or affected_item of ad equity ran to date three years from the date ad equity filed the return see sec a the irs issued the fpaa to diversified as tmp of ad equity on date the fpaa was thus timely under section a without taking into account sec_6501 or our application of that provision in rhone-poulenc the fpaa tolls the running of the period of limitations for the period dur- ing which a readjustment petition could be brought under sec_6226 and if such a petition is filed until the court’s decision becomes final and for one year thereafter sec d on date the district_court dismissed the partnership case and that judgment became final on date see supra p the running of the period of limitations was thus tolled until date the irs issued an affected items notice_of_deficiency to arebec on date well within the period of limitations sec a the notice of defici- ency tolled the running of the period of limitations for an additional days see sec_6503 thus extending the period of limitations for assessment against arebec from date to date the period of limitations for assessing tax against petitioners as initial trans- ferees of arebec extended for one year after the period for assessment against are- bec sec_6901 the irs thus had until date to issue notices of transferee_liability to petitioners the irs issued those notices on date they were therefore timely under the alternative measurement approach that petitioners suggest c petitioners’ arguments petitioners advance two contentions against the conclusions set forth above neither has merit validity of fpaa issued to ad equity petitioners’ principal contention is that the fpaa issued to ad equity was untimely if that were so petitioners say the district_court litigation could not have acted to suspend the period of limitations and sec_6226 would have no operation here at all in that event petitioners contend that the notices of liability would be untimely under either of the approaches we have outlined we reject this argument for three distinct reasons first the issuance of the fpaa on date was timely for assessment purposes because it was within three years of the filing of arebec’s the partner’s return on date see eg g-5 inv p’ship t c pincite applying rhone-poulenc and concluding that although the fpaa was issued more than three years after the partnership return was filed it was timely for assessment purposes because it was issued within three years of the partners’ returns on which the affected items appeared 579_f3d_391 5th cir aff’g tcmemo_2007_289 second petitioners have not established that the fpaa was untimely even if the three-year limitations_period were treated as running from the filing of ad equity’s the partnership’s return the irs received ad equity’s form_1065 for on date as shown by irs computer records those records show a received date rcvd date of date for a partnership return matching ad equity’s return the irs issued the fpaa to diversified the tmp of ad equity exactly three years later on date petitioners assert that ad equity filed its return at least two months earlier on or before date but the only thing they adduce to support that assertion is a letter from ad equity’s tax_return_preparer informing the part- nership that its form_1065 should be signed and filed on or before that date peti- tioners have supplied no document such as a certified mail receipt or a transmittal letter tending to show that the return was actually mailed to the irs on or before date nor have they supplied a declaration or affidavit executed by a person with actual knowledge of the circumstances surrounding the return’s filing under rule d a party opposing summary_judgment may not rest upon the mere allegations or denials of such party’s pleading but must set forth by affidavits or declarations specific facts showing that there is a genuine dis- pute for trial see camerato v commissioner tcmemo_2002_28 83_tcm_1147 citing 477_us_317 the letter referenced by petitioners shows that ad equity was informed of the due_date for its return but knowledge that a return is due to be filed on a certain date does not constitute evidence that the return was actually filed on or before that date because petitioners have supplied neither direct evidence of the return’s mailing nor a declaration or affidavit regarding the circumstances of its filing we conclude that they have failed to establish a genuine dispute of fact as to whether the return was filed on a date earlier than date the date shown by the irs computer recordsdollar_figure 10there is some evidence to support the proposition that the irs received ad equity’s return later than date according to declarations supplied by the irs agents who conducted ad equity’s examination its re- turn was initially posted erroneously to it sec_2001 account with a processing date of date this error was evidently connected to the late filing of re- turns in the wake of the date terrorist attack in new york an irs agent accordingly made a notation of rec’d on a copy of ad equi- ty’s return the irs later discovered the computer entry showing that a re- turn matching ad equity’s return was actually received earlier on decem- ber thus while there is some record evidence pointing to a filing_date later than date there is no record evidence pointing to a filing_date earlier than date but even if petitioners could establish an earlier filing_date for the partnership return our result would not change because are- bec’s period of limitations remained open third even if petitioners could run the preceding two traps they face the formidable hurdle of res_judicata when a court of competent jurisdiction has en- tered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound 333_us_591 on date the district_court dismissed ad equity’s lawsuit with prejudice dismissal with prejudice even a voluntary dismissal as occurred here constitutes an adjudication on the merits see 56_f3d_343 2d cir a voluntary dismissal with prejudice is an adjudication on the merits for purposes of res_judicata dollar_figure after the conclusion of the ad equity partnership proceeding therefore neither arebec nor any other partner could challenge the partnership-level determinations made by the district_court see 138_tc_54 11other circuits have similarly held that res_judicata applies after a voluntary dismissal with prejudice see eg 518_fedappx_99 3d cir plaintiff’s voluntary dismissal with prejudice of his re- maining claims also operated as a final judgment on the merits for purposes of claim preclusion 267_f3d_538 6th cir a voluntary dismissal with prejudice operates as a final adjudication on the merits and has a res_judicata effect 62_f3d_1493 9th cir stating that a voluntary dismissal with prejudice operates as an adjudication on the merits and b y obtaining such a dismissal the plaintiff submits to a judgment that serves to bar his claims forever 924_f2d_530 4th cir a voluntary dismissal with prejudice under fed r civ p a is a complete adjudication on the merits of the dismissed claim quoting sunnen u s pincite noting that parties are bound not only as to matters offered to defeat a claim but also to any other admissible matter which might have been offered for that purpose in the case of a tefra partnership the period of limitations for the assess- ment of tax attributable to an fpaa is a ‘partnership item’ that must be raised at the partnership level 177_f3d_119 2d cir aff’g estate of chimblo v commissioner tcmemo_1997_535 see 220_f3d_1255 11th cir aff’g tcmemo_1998_347 133_f3d_469 7th cir 102_tc_683 a limitations challenge to an assessment stemming from the issuance of the fpaa could thus have been brought only in the partnership proceeding chimblo f 3d pincite allowing individual taxpayers to raise a statute_of_limitations defense in multiple partner-level proceedings would undermine tefra’s dual goals of centralizing the treatment of partnership items and ensuring the equal treatment of partners ibid for this reason arebec as a partner in ad equity could not now challenge the timeliness of the fpaa issued to the partnership and to the extent petitioners are transferees of arebec they are in no better position it is well settled that a transferee is in privity with the transferor for purposes of the internal_revenue_code 105_tc_370 dollar_figure indeed i t would be a strange rule to confer upon the transferee broader rights than the transferor by allowing the transferee to relitigate an issue when a transferor is denied that privilege kreuger v commissioner 48_tc_824 because the final judgment in the district_court action binds both the parties to the suit and their privies sunnen u s pincite petitioners as transferees of arebec are precluded from challenging the timeliness of the fpaa that the irs issued to ad equitydollar_figure 12petitioners contend that they cannot be in privity with arebec because they have not yet been determined to be transferees of arebec whether petitioners are transferees under federal and applicable state law involves disputed issues of law and fact that will be resolved at trial to the extent petitioners seek to have this case resolved without trial by a grant of summary_judgment in their favor we must view all disputed issues in the light most favorable to respondent solely for purposes of ruling on petitioners’ period of limitations defense therefore we assume that they are transferees of arebec 13petitioners err in citing sawyer trust of date v commissioner 133_tc_60 to support their contention that res_judicata does not apply in that case a_trust had sold stock of several corporations in a midco_transaction the irs initially issued a notice_of_deficiency to the trust seeking to increase its fiduciary income_tax on the theory that it had underreported its basis in the stock the trust petitioned this court and the case was resolved by a stipulated decision determining no deficiency the decision documents reflected a compromise by the parties and were not the result of a trial on the merits and the parties did not include any stipulations regarding respondent’s theories for determining a continued validity of the notice_of_deficiency to arebec petitioners alternatively contend that the notice_of_deficiency issued to arebec was invalid and hence that sec_6503 did not operate to suspend the limitations_period for days when arebec declined to file a tax_court peti- tion see supra p this requires us to dig even deeper into some of tefra’s more arcane rules sec_6503 suspends the running of the limitations_period of section but only with respect to a deficiency described in paragraph a or of section a paragraph of section a relating to innocent spouse relief has no relevance here paragraph a provides that deficiency proce- dures apply to any deficiency attributable to affected items which require partner level determinations other than certain penalties and additions to tax on the continued deficiency id pincite the irs later sent a notice of transferee_liability to the trust seeking to collect from it the unpaid corporate_income_tax of the corporations from whom all assets had been stripped we held that res_judicata did not bar the transferee case for three reasons the transferee case involved a different tax_liability viz transferee_liability for unpaid corporate tax as opposed to direct liability for fiduciary income_tax the deficiency case which had been resolved by a stipulated decision reflecting a compromise did not adjudicate any factual or legal issues and the issue of transferee_liability could not possibly have been litigated in the deficiency case see id pincite here by contrast the merits of the partnership-level issues including the validity of the fpaa issued to ad equity were actually adjudicated in the prior district_court case and could only have been adjudicated there other hand section a provides that deficiency procedures shall not apply to the assessment or collection of any computational adjustment unless it is a computational adjustment covered by paragraph a or in short sec_6503 does not suspend the section limitations_period where no partner-level determinations entailing deficiency procedures are required petitioners urge that this was such a case once ad equity had been deter- mined in the district_court litigation to be a sham petitioners contend that no part- ner-level determinations were needed to implement the fpaa’s adjustments at the partner level rather the irs could supposedly have omitted to send arebec a no- tice of deficiency and have assessed arebec’s tax_liability as a computational ad- justment under section a we are unpersuaded by this argument regulations issued under sec_6231 explain that there are various types of computational adjustments some of which require partner-level determina- tions and some of which do not see sec_301_6231_a_6_-1t temporary proced admin regs fed reg date dollar_figure for example if the threshold_amount of medical deductions under sec_213 changes as the result of a partnership-level determination that computational adjustment do es not sec_301_6231_a_6_-1t a temporary_regulation applicable for tax years beginning before date applies to this case it has since been replaced by a permanent regulation see sec_301_6231_a_6_-1 proced admin regs require a partner level determination and is directly assessed id para a on the other hand the determination of a partner’s at-risk amount to the extent it depends on the source from which he obtained the funds for his partnership contribution require s partner level determinations and thus involves computational adjustments subject_to deficiency procedures id subpara a ruling that a particular adjustment does not require a partner-level determination means that partners do not have a prepayment forum which section a a otherwise supplies see 142_tc_308 we have previously held that the disallowance of loss deductions following a distribution from a sham_partnership required partner-level determinations in a deficiency proceeding see 129_tc_11 aff’d on this issue sub nom 581_f3d_297 6th cir that case resembles this one in relevant respects the taxpayers in domulewicz were partners in a partnership that participated in a son-of-boss tax_shelter the partnership distributed low-value securities to the partners’ s corpora- tion the partners reported large capital losses from the s corporation’s sale of those securities the irs issued an fpaa to the partnership determining that it was a sham and no one petitioned this court in response to the fpaa the irs there- after sent petitioners a notice_of_deficiency denying the claimed capital_loss deductions see id pincite the taxpayers in domulewicz argued that we lacked jurisdiction of the defi- ciency case asserting that the determination of their capital_gain or loss was a mere computational adjustment requiring no partner-level factual determina- tions we rejected that argument notwithstanding the prior determination that the partnership was a sham the irs still needed to determine among other things whether the stock that was the subject of the sale was the same stock distributed by the partnership the portion of that stock actually sold the holding_period for the stock and the character of any gain_or_loss id pincite nor did the fpaa definitively determine the outside_basis of any partner in his partnership_interest ibid for these reasons we concluded that the irs could not have made a final_determination of the taxpayers’ capital_gain or loss simply by examining their federal_income_tax return and making mere ministerial adjustments id pincite because factual determinations were required at the partner level we held that we had jurisdiction of the deficiency case under section a the ninth circuit reasoned similarly in 655_f3d_1060 9th cir aff’g tcmemo_2009_104 there a sham_partnership distributed to the taxpayer securities and cash in liquidation of his partnership_interest id pincite the taxpayer sold the securities and claimed a large loss deduction ibid the court held that partner-level determinations were necessary because the partnership-level proceedings did not conclusively determine the identity of the securities used to generate the loss id pincite similar reasoning applies here arebec made a capital_contribution to ac trading in exchange for a partnership_interest in ac trading contributed that interest to ad equity in exchange for an interest in ad equity and received cash and securities from ad equity in redemption of its partnership_interest notwithstanding the determination that ad equity was a sham partner- level proceedings were required to determine the amount of arebec’s gain_or_loss on sale of those securities and the character of any loss these factual determina- tions included whether the securities arebec sold were the same securities that ad equity had distributed the portion of the securities actually sold arebec’s holding_period for the securities the character of arebec’s gain_or_loss and arebec’s basis in its partnership_interest in ac trading when it con- tributed that interest to ad equity see domulewicz t c pincite the fact that some of these partner-level determinations once made might resemble those made tentatively or provisionally in the fpaa does not matter neither the code nor the regulations require that partner-level determinations actually result in a substantive change to a determination made at the partnership level id at dollar_figure petitioners err in relying on united_states v woods 571_us_31 for the proposition that no partner-level determinations are required once a partner- ship has been determined to be a sham the supreme court there ruled that this court has jurisdiction in a partnership proceeding to determine the applicability of any penalty that could result from an adjustment to a partnership_item even if imposing the penalty would also require determining affected or non-partnership items such as outside_basis id pincite the supreme court explained that our court in the partnership proceeding would be making only a provisional determination that is whether adjustments properly made at the partnership level have the potential to trigger the penalty ibid emphasis added the supreme court noted that each partner would remain free to raise in subsequent partner- 15petitioners urge that domulewicz is distinguishable because the securities sold in that case were not identified on the partner’s return whereas arebec’s re- turn showed that some securities were acquired on date and sold two months later cf domulewicz t c pincite contrary to petitioners’ view the outcome is not determined by parsing the fine points of the partners’ returns and hypothesizing what inferences the irs might draw therefrom the key point in both this case and domulewicz is that a partner-level determination was needed including in this case a determination of arebec’s basis in its partnership_interest in ac trading level proceedings any reasons why the penalty may not be imposed on him specifically id pincite the woods case plainly does not stand for the proposition that no partner-level determinations are required once a partnership has been ruled a shamdollar_figure in sum petitioners’ assertion that the notice_of_deficiency issued to arebec was void ab initio derives no support from the opinions of the supreme court the courts of appeals or other binding judicial precedent the determination that ad equity was a sham effectively made in by the district_court when dismis- sing the partnership case did not resolve nonpartnership_items and other factual issues unique to each partner the need to make the fact-based partner-level deter- minations discussed above required the irs to follow normal deficiency proce- dures thus affording partners a prepayment forum to dispute the irs’ determina- tions see greenwald t c pincite because deficiency procedures were required under section a a sec_6503 operated to suspend the running of the section a assessment_period for the 90-day period during which arebec could have petitioned this court and for days thereafter and 16petitioners likewise err in relying on 138_tc_67 our decision in that case was reversed in relevant part by the u s court_of_appeals for the d c circuit see 616_fedappx_426 d c cir because that step and all other steps of respondent’s computation of the relevant limitations_period are correct we reject petitioners’ affirmative defense based on the period of limitations to implement the foregoing appropriate orders will be issued denying petitioners’ motions for summary_judgment and granting respondent’s cross- motion for partial summary_judgment
